Opinion filed November 30, 2006 















 








 




Opinion filed November 30, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00133-CR
                                                    __________
 
                              MELVIN EDWARD RAY, JR., Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                                   Trial
Court Cause No.  12899
 

 
                                                                   O
P I N I O N
This is
an appeal from the adjudication of Melvin Edward Ray, Jr.=s guilt of the offense of aggravated
robbery.  We dismiss the appeal.




Appellant
originally entered a plea of guilty.  On
January 20, 2006, the trial court deferred the adjudication of guilt, placed
appellant on community supervision for ten years, and assessed a $4,000 fine.  On March 8, 2006, the State filed a motion to
adjudicate alleging that appellant had committed six violations of his
community supervision, including committing another aggravated robbery.  After a hearing, the trial court found that
appellant had violated the terms and conditions of his community supervision,
revoked his community supervision, adjudicated appellant=s guilt, and imposed a sentence of
confinement for fifty years and a $4,000 fine.
In his
sole point of error, appellant contends that the trial court abused its
discretion when it found that appellant had violated the terms and conditions
of his community supervision and proceeded to adjudicate his guilt.  Tex.
Code Crim. Proc. Ann. art. 42.12, '
5(b) (Vernon Supp. 2006) precludes an appeal challenging the trial court=s determination to proceed with the
adjudication of guilt.  Davis
v. State, 195 S.W.3d 708, 709 (Tex. Crim.
App. 2006); Hargesheimer v. State, 182 S.W.3d 906, 909 (Tex. Crim. App. 2006); Hogans v. State, 176 S.W.3d
829, 831 (Tex.
Crim. App. 2005); Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App.
1992); Olowosuko v. State, 826 S.W.2d 940, 942 (Tex. Crim. App.
1992).  Therefore, this point is
dismissed for want of jurisdiction.
The appeal is dismissed.
 
PER CURIAM
 
November 30, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.